Peterson, Justice.
Certiorari to review a decision of the Workmen’s Compensation Commission awarding benefits to the widow and minor dependent children of decedent employee, who died as a result of heart failure while on the job as a driver’s helper for relator employer. The commission found from the factual circumstances surrounding decedent’s employment at that time and the medical opinion of a cardiologist testifying on behalf of respondent that, notwithstanding his preexisting acute coronary sclerosis, “the employee’s work exertion was a precipitating cause of his heart failure.” Because we cannot hold that this determinative finding of causal relationship is without evidentiary support, even though equally qualified medical specialists testified on behalf of relators to a different opinion, we affirm. Dudovitz v. Shoppers City, Inc. 282 Minn. 322, 164 N. W. (2d) 873.
Affirmed.